DETAILED ACTION

EXAMINER’S AMENDMENT
In view of the election without traverse filed 12/15/2021, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the claims:
Claims 13-20: Cancelled.

Claim status

This action is in response to applicant filed on 03/15/2022.
Claims 5 and 13-20 have been cancelled.
 Claims 1-4 and 6-12 are pending for examination.

Allowable Subject Matter
Claims 1-4, 7, 9-17, 19 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a method of calibrating a system for determining blood pressure based on pulse wave transit time comprising: initiating, by a gateway device, a calibration mode; establishing, by the gateway device, a first connection between the gateway device and a monitoring device mounted on a body of a patient; establishing, by the gateway device, a second connection between the gateway device and a digital sphygmomanometer; receiving, by the gateway device, first collected data from the monitor device, wherein the first collected data includes ECG raw data and PPG raw data; receiving, by the gateway device, second collected data from the digital sphygmomanometer, wherein the second collected data includes systolic/diastolic pressure information indicative of a blood pressure of the patient obtained using a cuff positioned on the patient's body; checking, by the gateway device, the first collected data and the second collected data for errors; packaging, by the gateway device, the first collected data and the second collected data with other data, wherein the other data includes at least a time stamp; calculating, by the gateway device, one or more calibration coefficients based on the first collected data, second collected data and the other data wherein the calculating step includes: using a first linear equation associated with a systolic pressure number to determine the one or more calibration coefficients; and using a second linear equation associated with a diastolic pressure number to determine the one or more coefficients; and storing, by the gateway device, the one or more calibration coefficients in a memory operatively connected to the gateway device.

The closest prior art of record is Choe (US 2020/0163561) in view of Miller et al. (US 10,314,547) where it teaches . However, the cited reference fail to individually disclose, or suggest when combined, a method of calibrating a system for determining blood pressure based on pulse wave transit time comprising: initiating, by a gateway device, a calibration mode; establishing, by the gateway device, a first connection between the gateway device and a monitoring device mounted on a body of a patient; establishing, by the gateway device, a second connection between the gateway device and a digital sphygmomanometer; receiving, by the gateway device, first collected data from the monitor device, wherein the first collected data includes ECG raw data and PPG raw data; receiving, by the gateway device, second collected data from the digital sphygmomanometer, wherein the second collected data includes systolic/diastolic pressure information indicative of a blood pressure of the patient obtained using a cuff positioned on the patient's body; checking, by the gateway device, the first collected data and the second collected data for errors; packaging, by the gateway device, the first collected data and the second collected data with other data, wherein the other data includes at least a time stamp; calculating, by the gateway device, one or more calibration coefficients based on the first collected data, second collected data and the other data and storing, by the gateway device, the one or more calibration coefficients in a memory operatively connected to the gateway device.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically wherein the calculating step includes: using a first linear equation associated with a systolic pressure number to determine the one or more calibration coefficients; and using a second linear equation associated with a diastolic pressure number to determine the one or more coefficients in combination with the recited structural limitations of the claimed invention.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689